Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 7/16/2020.
Claims 1-20 are presented for examination.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1 and 11, under Step 2A claim 1 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 11 as representative, claim 11 recites: A method for performing sales transaction checkout processing using a retail checkout system including a mobile point-of-sale (POS) apparatus, one or more fixed POS stations, and a server, the method comprising: in a registration operations, transmitting a product code read by a code reader of the mobile POS apparatus; storing a transaction data record including the product code received from the mobile POS apparatus on the server; transmitting the transaction data record to one of the one or more fixed POS stations for checkout processing upon receiving a checkout instruction from the mobile POS 94(PATENT) Atty. Dkt. No.: TAI/2968US apparatus; upon receiving an end instruction from the mobile POS apparatus, determining, whether or not the checkout processing is complete; and causing the mobile POS apparatus to end the registration operation upon determining that the checkout processing is complete.	
These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a purchase transaction is performed. This represents the performance of a marketing and/or sales activity (e.g., product search 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 11 does recite additional elements, including mobile POS, fixed POS station, server, code reader. Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 11 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). This is especially true of the various modules, which are recited in the body sans any corresponding functionality or structure, and sans any specificity as to their interaction with one another. 
Secondly, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. This is also true with respect to the limitations of transmitting and storing. 
Lastly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Step 2B: No
The additional elements mobile POS, fixed POS station, server, code reader are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see, Fig. 1.
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 12-20 do not add “significantly more” to the eligibility of claims 1 and 11, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Hicks et al. (U.S. Patent Publication No. 2016/0055357).

Regarding claims 1, 11, Hicks teaches a retail checkout system, comprising: a mobile point-of-sale (POS) apparatus including: 
a code reader; a user interface; a wireless communication interface; and a processor configured to perform a registration operation, (barcode scanner, [23]), the registration operation including controlling the wireless communication interface to transmit a product code read by the code reader and transmit instructions based on user operations on the user interface; (The mobile scanner gun system reads the barcode of a particular item that is available for purchase, and retrieves a plethora of product details from the POS store systems server, using wireless communication, [104], 
a fixed POS station; (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84], fixed docket workstation, [103]),

upon receiving a checkout instruction from the mobile POS apparatus, cause the transaction data record to be transmitted to the fixed POS station for checkout processing; (he POS store systems server transmits the transaction details to the corporate ERP system for adjustment of inventory of merchandise that has been sold and those updates are available real-time chain-wide, [104]);
upon receiving an end instruction from the mobile 91(PATENT) Atty. Dkt. No.: TAI/2968USPOS apparatus, determine whether the checkout processing has been completed; and upon determining that the checkout processing has been completed, cause the mobile POS apparatus to end the registration operation, (In the case the inventory is unavailable, once the transaction is completed on the mobile scanner gun system, [25], The appropriate encrypted payment card information is wirelessly transmitted via an encrypted communication to the POS store systems server within the store and onto a certified bank card authorization processor, whereby the encrypted authorization is returned to the POS store systems server and subsequently onto the mobile tablet gun system, [104]).

Regarding claims 2-3, 12-13, Hicks teaches the server is further configured to prevent the mobile POS apparatus from ending the registration operation after determining that the checkout processing has not been completed, server is further configured to cause the display of the mobile POS apparatus to display a screen including a selectable 

Regarding claims 4, 14, Hicks teaches includes a display, and the server is further configured to cause the display of the mobile POS apparatus to display a screen including a selectable object that causes the end instruction to be transmitted to the server upon a user operation thereof; the mobile POS apparatus further includes a display, 92(PATENT) Atty. Dkt. No.: TAI/2968US and the server is further configured to cause the display of the mobile POS apparatus to display a checkout non- completion warning upon determining that the checkout processing has not been completed, (If the credit purchase is denied, the mobile tablet device displays this credit request decline. The employee of the retail organization informs the customer of this credit purchase rejection and requests another form of payment, [109])
 
Regarding claims 5, 15, Hicks teaches the server is further configured to cause the display of the mobile POS apparatus to display a screen including an identification of the fixed POS station upon receiving the end instruction from the mobile POS apparatus, (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate 
  
Regarding claims 6-7, 16-18, Hicks teaches wherein the mobile POS apparatus is a cart POS apparatus mounted onto, (see Fig, 3, [14]). 7a plurality of fixed POS stations, (The mobile tablet device is capable of being removed from the mobile scanner gun system and attached to other mobile base housing systems and docked on a fixed POS workstation and are constructed and programmed to operate under the same or interpretable operating system using the same mobile software applications, [84],  the screen also includes a selectable object that causes the end instruction to be transmitted to the server when selected by a user; transmitting data in the transaction data record from the server to the mobile POS apparatus; and causing the display of the mobile POS apparatus to indicate a checkout amount on the screen, (he POS store systems server contacts a PCI certified bank card processor to obtain authorization for the purchase. If the purchase is authorized, this information is sent to the mobile tablet device display screen for customer signature using an integrated signature capture application built within the mobile POS application on the mobile tablet device and the customer is allowed to take possession of the purchased merchandise, [109-110]).
  
Regarding claim 8, Hicks teaches the server is further configured to cause the display of the mobile POS apparatus to display a screen including an identification of one of the plurality of fixed POS stations upon receiving the end instruction from the 93(PATENT) Atty. Dkt. No.: TAI/2968USmobile POS 
 
Regarding claims 9-10, 19-20, Hicks teaches 9 the server is further configured to cause a display of the mobile POS apparatus to display a selection screen including a first selectable object for selecting checkout using the mobile POS apparatus and a second selectable object to select checkout at the fixed POS station; the checkout instruction is transmitted upon a user operation of the second selectable object, [28-31].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627          


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627